       Case 1:20-cv-00137-SPW Document 27 Filed 09/22/21 Page 1 of 4



TODD KIM
United States Department of Justice
Acting Assistant Attorney General
Environment & Natural Resources Division

RICKEY D. TURNER, JR. (CO Bar No. 38353)
Senior Attorney
Wildlife and Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, Colorado 80202
Phone: (303) 844-1373
rickey.turner@usdoj.gov

SHAUN M. PETTIGREW (CA Bar No. 254564)
Trial Attorney
Natural Resources Section
c/o NOAA, Damage Assessment
7600 Sand Point Way, NE
Seattle, WA 98115
Phone: (206) 526-6881
shaun.pettigrew@usdoj.gov

Counsel for Federal Defendants


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

PAUL and CATHY DONOHOE;               )
TORIAN DONOHOE; KYLE and              )
ANNA DONOHOE; DAVID and               )
KAYCE ARTHUN; and CASTLE              )    Case No. 1:20-cv-137-SPW
CREEK RANCH L.P.,                     )
                                      )
      Plaintiffs,                     )
                                      )    FEDERAL DEFENDANTS’
             v.                       )    CROSS-MOTION FOR
                                      )    SUMMARY JUDGMENT
                                      )
                                     1
        Case 1:20-cv-00137-SPW Document 27 Filed 09/22/21 Page 2 of 4



UNITED STATES FOREST                      )
SERVICE; FOREST SUPERVISOR                )
MARY ERICKSON; and; DISTRICT              )
RANGER KEN COFFIN,                        )
                                          )
       Federal Defendants.                )
                                          )


      Federal Defendants hereby submit this cross-motion for summary judgment.

For the reasons set forth in Federal Defendants’ supporting brief, Federal

Defendants request that the Court grant summary judgment in favor of Federal

Defendants and dismiss all of Plaintiffs’ claims under Rule 56 of the Federal Rules

of Civil Procedure and Local Rule 56.1.



      Respectfully submitted on this 22nd day of September, 2021.

                                       TODD KIM
                                       Assistant Attorney General
                                       Environment & Natural Resources Division


                                       /s/ Shaun M. Pettigrew
                                       SHAUN M. PETTIGREW
                                       Trial Attorney, CA State Bar No. 254564
                                       c/o NOAA Damage Assessment
                                       7600 Sand Point Way, NE
                                       Seattle, WA 98115
                                       Telephone: (206) 526-6881
                                       shaun.pettigrew@usdoj.gov

                                       RICKEY D. TURNER, JR.
                                       Senior Attorney, CO State Bar No. 38353
                                       Wildlife and Marine Resources Section
                                          2
Case 1:20-cv-00137-SPW Document 27 Filed 09/22/21 Page 3 of 4



                           999 18th Street, South Terrace, Suite 370
                           Denver, Colorado 80202
                           Telephone: (303) 844-1373
                           rickey.turner@usdoj.gov

                           Attorneys for Federal Defendants




                              3
        Case 1:20-cv-00137-SPW Document 27 Filed 09/22/21 Page 4 of 4



                          CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the
Court via the CM/ECF system, which will provide service to counsel for the
parties.

                                        /s/ Shaun M. Pettigrew
                                        Shaun M. Pettigrew
                                        Attorney for Defendants




                                           4
